In an action on a promissory note, the defendant appeals from an order of the Supreme Court, Westchester County (Kelly, J.), dated May 28, 1981, which denied its motion for permission to serve and file a demand for a jury trial. Order reversed, without costs or disbursements, and motion granted. The demand is to be served and filed within 20 days after service on the defendant of a copy of the order to be entered hereon with notice of entry. In view of the absence of prejudice to the plaintiff, and the reasons offered by the defendant for its failure to serve and file a timely demand for a jury trial, it was an improvident exercise of discretion for Special Term to have denied the defendant’s motion for permission to serve and file a jury demand. (CPLR 4102, subd [e]; Jacobs, Inc. v Manning Mfg. Corp., 23 Misc 2d 507; see Brooks v Brooks, 37 AD2d 835.) Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.